DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 4, 6, 7, 9, 46-55, and 57-60 are pending in the application.
Applicant’s amendment to the claims, filed on April 30, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks filed on April 30, 2021 in response to the non-final rejection mailed on October 30,2021 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Election/Restrictions
Claims 46-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 29, 2019.
Claims 1, 4, 6, 7, 9, and 57-60 are being examined on the merits. 

Priority
This application is filed under 35 U.S.C. 371 as a national stage filing of international application PCT/US2016/024579, filed on March 28, 2016, which claims domestic priority under 35 U.S.C. 119(e) to U.S. provisional application 62/138,916, filed on March 26, 2015.  
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/138,916, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for claims 57 and 59 of this application. 

Claim Objections
Claim 1 is objected to in the recitation of “bacterium is rhodococcus or pseudomonas,” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “bacterium is a Rhodococcus or a Pseudomonas bacterium”. 

Claim Rejections - 35 USC § 112(b)
Claim 59 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
increased high temperature properties”, “high temperature properties”, “reduced low temperature cracking”, and “low temperature cracking” (emphasis added to identify the indefinite terms). 
First, it is unclear from the specification and the claims as to what “properties” are intended as being encompassed by “high temperature properties”. It is suggested that the applicant clarify the “properties” that are intended as being encompassed by “high temperature properties”. 
Second, neither the specification nor the claims defines what temperatures are considered to be encompassed by “high temperature” and “low temperature” and the terms “high temperature” and “low temperature” are unclear absent clarification regarding temperatures that are considered to be “high” or “low” temperatures. The terms “high” and “low” with respect to temperature are relative terms and the applicant should clarify the temperatures that are considered to be “high” or “low” temperatures. 
Third, the terms “increased” and “reduced” are unclear absent a statement defining to what the “high temperature properties” and “low temperature cracking” are being compared. The terms “increased” and “reduced” are relative terms and the claim should define and clearly state as to what the “high temperature properties” and “low temperature cracking” are being compared. 

Claim Rejections - 35 USC § 112(a)
The scope of enablement rejection of claims 1, 4, 6, 7, 9, 57, and 58 is withdrawn in view of the applicant’s amendment to claim 1 to limit the lignin degradation enzyme to peroxidase or laccase and to limit the at least one bacterium to a Rhodococcus or a Pseudomonas bacterium. Although the declaration under 37 CFR 1.132, filed on October 6, 2020 (hereafter “Declaration”) provides substantial evidence of the unpredictability in the art of heterologous expression of a laccase in a bacterium. However, since screening for Rhodococcus or Pseudomonas bacteria that produce and secrete a heterologous peroxidase or laccase is routine in the art, the experimentation required to identify those Rhodococcus or Pseudomonas bacteria that achieve production and secretion of a heterologous peroxidase or laccase to a level that successfully depolymerizes lignin would not require undue experimentation. 

The following rejection is directed to the embodiment of the “at least one bacterium” produces and secretes a heterologous peroxidase or laccase. 
Claims 1, 4, 6, 7, 9, and 57-60 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed 
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"

As amended, the claims are drawn to a method of lignin depolymerization comprising contacting a sample of biomass comprising lignin with a lignin degradation enzyme, at least one bacterium and at least one electron mediator or a chemical, wherein the result of said method is said lignin is depolymerized, wherein said lignin degradation enzyme is a peroxidase or a laccase from a bacterial species different than the at least one bacterium, wherein the at least one bacterium is rhodococcus or pseudomonas, and wherein the resulting depolymerized lignin is processed to separate the depolymerized lignin into different fractions.
The specification discloses the reduction to practice of two representative species of the embodiment of a rhodococcus or pseudomonas bacterium producing and secreting a heterologous peroxidase or laccase to a level that successfully depolymerizes lignin – a Rhodococcus opacus recombinantly producing and secreting a Pseudomonas putida small laccase lignin degradation enzyme and a Pseudomonas putida recombinantly producing and secreting an Amycolatopsis dye peroxidase. Based on the evidence provided by the declaration under 37 CFR 1.132, filed on October 6, Rhodococcus or Pseudomonas bacterium that produces and secretes a heterologous peroxidase or laccase to a level that successfully depolymerizes lignin. For example, according to the declaration under 37 CFR 1.132, filed on October 6, 2020 (hereafter “Declaration”), “the mere suggestion to engineer laccase expression in Rhodococcus, without any specific details on how to actually accomplish this goal, does not provide a skilled scientist with an expectation that this can be achieved. Engineering laccase expression in Rhodococcus, and in particular to enable a way to degrade lignin, is neither self-evident nor achievable without sophisticated design, as detailed below”.
Further according to the Declaration, “it should be noted that laccase can produce toxic by-products and is therefore very difficult to express. As stated in a very recent review (Janusz et al., Int. J. Mol. Sci. 21:966, 2020; cited on Form PTO-892), ‘Bacterial cells must have a strategy to cope with the intracellular presence of laccase due to its possible toxic byproducts.’ Laccase is a highly active enzyme that can oxidize different molecules. It can be used for detoxification, but in the meantime could also react with regular compounds in cell to cause toxicity. Therefore, it is very difficult to express a heterologous laccase in another microorganisms. In fact a recent article asserts that ‘Laccases are used for the conversion of biomass into fermentable sugars but it is difficult to produce high yields of active laccases in heterologous expression systems’ (Ece et al., AMB Expr. 7:86, 2017; cited on Form PTO-892). In fact, in this article, the authors tried to express a Streptomyces cyaneus laccase in E. coli, a well-known host for protein expression, but were only able to achieve 104 mg/L productivity. Adv. Sci. 6:1801980, 2019; cited on Form PTO-892). The higher expression level is essential for the enzyme to be sufficient for lignin degradation”.
The Declaration goes on to state “it is very challenging to express proteins in Rhodococcus opacus that are secreted. For species like Rhodococcus opacus, only a very few secretory protein expression systems have been developed. An efficient secretory protein expression system takes sophisticated design. Freudl recently stated about heterologous expression of proteins in Gram positive bacteria like Rhodococcus opacus ‘However, these exceptional high product yields are obtained predominantly only for naturally secreted enzymes that originate either directly from the production host itself or from one of its close relatives. In contrast, the yields obtained for heterologous proteins are often comparably very low or the desired target proteins were not secreted at all’ (Freudl, Microb. Cell Fact. 17:52, 2018; cited on Form PTO-892). Since Rhodococcus opacus does not produce laccase, expression and secretion of a heterologous laccase is required, and as suggested by Freudl, this is very difficult to achieve. We achieved this through innovative design of signal peptides, promoters, ribosome binding sites, and protein secretion machinery. The design is not evident”. 
The Declaration concludes that “based on the extreme difficulty in expressing a heterologous laccase in Rhodococcus opacus that is secreted to a high level, as detailed above, the mere suggestion in Kosa to engineer laccase expression in Rhodococcus, without any specific details on how to actually accomplish this goal, does not provide a skilled scientist with a realistic expectation that this can be achieved”.
Rhodococcus or Pseudomonas bacterium that produces and secretes a heterologous peroxidase or laccase. In this case, the genus of Rhodococcus or Pseudomonas bacterium producing and secreting a heterologous peroxidase or laccase is considered to encompass widely variant species with respect to the combination of the Rhodococcus or Pseudomonas bacterium and the heterologous peroxidase or laccase and the two disclosed representative species as noted above fail to reflect the variation among the members of the genus, particularly in view of the high level of unpredictability in the art as described by the Declaration. In view of the variability among the species encompassed by the claims and the high level of unpredictability in the art, one of skill in the art would not accept the two disclosed representative species as being representative of other Rhodococcus or Pseudomonas bacteria producing and secreting a heterologous peroxidase or laccase to a level that successfully depolymerizes lignin. In this case, one of skill in the art would recognize that the applicant was not in possession of the claimed invention before the effective filing date. 

RESPONSE TO REMARKS: The applicant argues (in summary) that the rejection is overcome by the amendment to claim 1 to limit the lignin degradation enzyme to a peroxidase or laccase and to limit the at least one bacterium to a Rhodococcus or a Pseudomonas bacterium.
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s amendment to claim 1, however, in view of the applicant’s substantial Rhodococcus or a Pseudomonas bacterium heterologously expressing any peroxidase or laccase to a level that successfully depolymerizes lignin, it is the examiner’s position that the specification fails to adequately describe the claimed invention and thus fails to satisfy the written description requirement of 35 U.S.C. 112(a). 

Claim Rejections - 35 USC § 102
The rejection of claims 1, 4, 6, 7, 9, and 58 under 35 U.S.C. 102(a)(1) as being anticipated by Koskinen et al. (EP 2468857 A1; cited on Form PTO-892 mailed on October 30, 2020; hereafter “Koskinen”) is withdrawn in view of the applicant’s amendment to claim 1 to incorporate the limitations of claim 8, which was not included in the rejection.

Claim Rejections - 35 USC § 103
Claims 1, 4, 6, 7, 9, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Kosa et al. (“DIRECT AND MULTISTEP CONVERSION OF LIGNIN TO BIOFUELS”, Dissertation, Georgia Institute of Technology, December 2012; cited on Form PTO-892 mailed on May 1, 2019; hereafter “Kosa”) in view of Koskinen and Leonetti et al. (US 2013/0309730 A1; cited on Form PTO-892 mailed on May 1, 2019; hereafter “Leonetti”).

wherein the peroxidase is selected from the group consisting of a dye-decolorizing peroxidase, a lignin peroxidase, a manganese peroxidase, and a versatile peroxidase (claim 4), 
wherein the at least one electron mediator is selected from the group consisting of 1-hydroxybenzotriazole (HBT), 2,2’-azino-bis- (3- ethylbenzothiazoline-6-sulfonic acid) (ABTS), acetosyringone, phenol, and violuric acid (claim 6), 
wherein the at least one bacterium is selected from the group consisting of Rhodococcus opacus PD630 or Pseudomonas putida A514 (claim 7), 
wherein said depolymerized lignin has undergone fermentation (claim 9), and
wherein the fermentation uses a bacterium selected from the group consisting of Rhodococcus and Pseudomonas (claim 58). 
The reference of Kosa discloses that Rhodococcus opacus strain grows and accumulates lipids on lignin model compounds (paragraph bridging pp. 4 and 5). Kosa discloses the most important steps of lignin to lipid conversion, including the step 1, de-polymerization of lignin to degrade the lignin to oligomeric and preferably monomeric R. opacus species are not primarily lignin degraders and are rather more equipped for aromatic oligomer and monomer breakdown (p. 167, middle). According to Kosa, lignin rather than lignin model compounds is the most interesting substrate and discloses that the use of extracellular lignin active enzymes, such as laccase or peroxidases might also prove successful in the bioconversion of lignin to lipids (p. 196, top). 
Kosa discloses that the recently discovered R. jostii RHA1 has been shown to produce extracellular proteins involved in lignin degradation, including a manganese peroxidase, which can be of great importance for lignin depolymerization and funneling of the degradation products into preferred monomers (p. 71 and paragraph bridging pp. 144 and 145). 
Kosa discloses the fermented lignin was analyzed by GPC measurement, noting that only the low molecular weight fractions had been digested, while the high molecular weight fraction was left behind (paragraph bridging pp. 101 and 102; paragraph bridging pp. 161 and 162), which separation of the fermented lignin into fractions of low and high molecular weight is interpreted as being encompassed by the recitation of “the resulting depolymerized lignin is processed to separate the depolymerized lignin into different fractions”. 
The difference between Kosa and the claimed invention is that Kosa does not teach or suggest an “electron mediator” as recited in claims 1 and 6.
The reference of Koskinen teaches a method for producing lipids from lignin using an enzyme-producing microorganism to produce the lignin-degrading enzymes 
Koskinen discloses the lignin-degrading enzymes include laccase and peroxidase (claim 4) and more specifically discloses that the enzymatic hydrolysis of lignin requires activity of oxidative enzymes such as lignin peroxidase (LiP EC 1.11.1.14), manganese-dependent peroxidase (MnP EC 1.11.1.13) and laccase (Ec 1.10.3.2) (paragraph [0154]).
Koskinen discloses the lipid-producing microorganism is a bacterium including Rhodococcus opacus (paragraph [0099]) and discloses the enzymes-producing microorganism and the lipid-producing microorganism are different (claim 3).
Regarding an “electron mediator”, Koskinen teaches that modification of lignin needs (in relevant part) an electron transport system between donors and final acceptors (paragraph [0153]).
The reference of Leonetti teaches laccases from bacteria of the genus Deinococcus that promote the degradation of lignin (p. 3, paragraph [0049]). Leonetti teaches the Deinococcus laccases exhibit a strong or enhanced activity in the presence of a mediator including 1-hydroxybenzotriazole (p. 3, paragraphs [0050] and [0051]). Leonetti teaches that laccases are involved in the first and crucial step of lignin degradation (p. 3, paragraph [0050]). Leonetti teaches the Deinococcus laccases can be used in methods for modifying a biomass comprising lignin (p. 5, paragraph [0080]) and teaches exposing lignin to the Deinococcus laccases to degrade or hydrolyze the lignin (p. 5, paragraph [0084]). Leonetti teaches the Deinococcus laccases can be provided by recombinant expression from a heterologous genetically modified host cell Deinococcus bacterium (p. 7, paragraph [0124]), or in a purified form (p. 4, paragraph [0063]). Leonetti teaches a vast amount of industrial applications for laccasses from fungi have already been proposed and that these applications are transposable to uses of the Deinococcus laccases (p. 6, paragraph [0112]). Leonetti teaches a method for recombinantly producing and purifying the Deinococcus laccases (pp. 8 and 9, Examples 1-3).
Leonetti teaches enzymes involved in the degradation of lignin can be classified into two functional groups – (i) laccases and (ii) lignin peroxidases and manganese peroxidases. 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Kosa, Koskinen, and Leonetti to degrade lignin using laccase and peroxidase in the presence of Rhodococcus opacus strain PD630 and an electron mediator, wherein the laccase and peroxidase are provided by native production and secretion from a microorganism other than Rhodococcus opacus strain PD630, or are provided by the addition of purified laccase and peroxidase. One would have been motivated to do this because Kosa discloses that the R. opacus strain PD630 is not primarily a lignin degrader and suggests enhancing lignin degradation by providing extracellular lignin degradation enzymes such as a laccase and peroxidase, Koskinen teaches providing extracellular lignin degradation enzymes including microorganism-produced laccase and peroxidase to degrade lignin for production of a lipid by a lipid-producing microorganism, which lipid-producing microorganism is preferably R. opacus, and Leonetti teaches that the extracellular addition of Deinococcus laccases, which exhibit a strong or enhanced Rhodococcus opacus strain PD630, wherein the laccase and peroxidase are provided by production and secretion from a microorganism other than Rhodococcus opacus strains DSM 1069 and PD630, or are provided by the addition or exogenous (extracellular) laccase and peroxidase because of the teachings of Koskinen and Leonetti regarding the provision of laccase and peroxidase by production and secretion from a microorganism in a co-culture, or the addition or exogenous (extracellular) laccase and peroxidase. Therefore, the method of claims 1, 4, 6, 7, 9, and 58 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 57 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Kosa in view of Koskinen and Leonetti as applied to claims 1, 4, 6, 7, 9, and 58 above, and further in view of You et al. (“Alternative Materials for Sustainable Transportation”, Michigan Technological University, 2012, 133 pages; cited on Form PTO-892 mailed on May 1, 2019; hereafter “You”) and Slaghek et al. (US 2017/0096558 A1 with priority to March 13, 2014; cited on Form PTO-892 mailed on May 1, 2019; hereafter “Slaghek”).
Claim 57 is drawn to the method of claim 1, wherein the depolymerized lignin is processed to separate the depolymerized lignin into a soluble part and an insoluble part, and the soluble part is mixed with an asphalt binder.

The relevant disclosures of Kosa, Koskinen, and Leonetti as applied to claims 1, 4, 6, 7, 9, and 58 are set forth above. The combination of Kosa, Koskinen, and Leonetti does not teach processing the depolymerized lignin to separate the depolymerized lignin into a soluble part and an insoluble part, and the soluble part is mixed with an asphalt binder as recited in claims 57 and 59.
The reference of You teaches that as the demand for asphalt reaches astronomical proportions, the chief co-product of biofuel generation – lignin – presents transportation agencies with a material that has immense potential to become the single most important substitute for asphalt (p. 4, top). You teaches that past and current research investigations have shown that lignin, modified lignin and lignin products have immense potential for use in the asphalt industry, including use as an asphalt binder, use as an asphalt extender, and for retarding the oxidation of asphalt (p. 4, middle).  
The reference of Slaghek teaches that bitumen, which is the residue left over from petroleum distillation, is widely used in different applications, such as aggregate blends for road paving, where the bitumen acts as a binder material (p. 1, paragraphs [0002] and [0003]), and these mixtures are particularly used for construction or maintenance of sidewalks, roads, highways, parking lots or airport runways and service roads and any other rolling surfaces (p. 1, paragraph [0003]). Slaghek teaches that currently there are no alternative bonding agents for production of asphalt that could replace bitumen (p. 1, paragraph [0005]). Slaghek teaches that lignin from biomass 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Kosa, Koskinen, Leonetti, You, and Slaghek to obtain a soluble fraction of depolymerized lignin, which is mixed with an asphalt binder (given the indefiniteness of claim 59, a soluble fraction of depolymerized lignin mixed with an asphalt binder is considered to be encompassed by claim 59). One would have been motivated to and would have had a reasonable expectation of success to do this because You acknowledges the immense potential of using lignin in asphalt, the process of Kosa as modified according to Koskinen and Leonetti results in a degraded lignin, and Slaghek teaches degraded lignin can be chemically modified and substituted for part of a bitumen binder in asphalt compositions. Therefore, the method of claims 57 and 59 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

RESPONSE TO REMARKS: The applicant argues (in summary) that in view of the declaration under 37 CFR 1.132, filed on October 6, 2020 (hereafter “Declaration”), Kosa’s suggestions to include laccase and peroxidase do not provide one of ordinary skill in the art with a reasonable expectation of success to make the claimed invention, particularly the embodiment of a Rhodococcus opacus that expresses and secretes a heterologous laccase. The applicant further argues that none of Koskinen, Leonetti, You, and Slaghek cures the alleged deficiencies of Kosa.
Rhodococcus opacus that expresses and secretes a heterologous laccase. Given a broadest reasonable interpretation, the claims encompass the embodiment of contacting the lignin with peroxidase or laccase provided by a microorganism that natively produces peroxidase or laccase (and is separate from the “at least one bacterium”), or provided by the addition of purified lignin degradation enzymes. According to MPEP 2143.02.II, at least some degree of predictability is required to support an obviousness rejection. As described above, the reference of Kosa explicitly recommends the addition of extracellular lignin active enzymes such as laccase or peroxidases as a future improvement to enhance lignin degradation to monomers that can be used as a carbon source for the production of lipids by Rhodococcus opacus strain PD630. In this regard, Kosa suggests the use of R. jostii RHA1 for the native production of extracellular lignin degradation proteins, which can be used for lignin depolymerization and funneling of the degradation products into preferred monomers. Also, as described above, Koskinen and Leonetti teach routine methods for adding laccase and peroxidase to lignin in order to degrade the lignin, including a microorganism that natively produces and secretes laccase and peroxidase for lignin degradation or adding a purified laccase and peroxidase to lignin. In view of the combined teachings of the cited prior art, it is the examiner’s position that one of ordinary skill in the art would have had at least some degree of predictability and a reasonable expectation of success to practice the claimed method of lignin depolymerization. 
prima facie obvious to one of ordinary skill in the art before the effective filing date.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Kosa in view of Koskinen and Leonetti as applied to claims 1, 4, 6, 7, 9, and 58 above, and further in view of Kalscheuer et al. (Appl. Microbiol. Biotechnol. 52:508-515, 1999; cited on Form PTO-892; hereafter “Kalscheuer”) and Tomizawa et al. (ACS Sustainable Chem. Eng. 2:1106-1113, 2014; cited on the IDS filed on March 25, 2019; hereafter “Tomizawa”). 
Claim 60 is drawn to the method of claim 1, wherein the depolymerized lignin is processed to produce a bioplastic. According to the specification, PHA (i.e., polyhydroxyalkanoate) is considered to be a bioplastic (p. 2, line 25; p. 12, line 12). 
The relevant disclosures of Kosa, Koskinen, and Leonetti as applied to claims 1, 4, 6, 7, 9, and 58 are set forth above. The combination of Kosa, Koskinen, and Leonetti does not teach the depolymerized lignin is processed to produce a bioplastic.
The reference of Tomizawa teaches a desire to use bacterial strains that can grow on lignin and convert the lignin to PHA (p. 1106, abstract).
The reference of Kalscheuer teaches that Rhodococcus opacus PD630 provides the principal precursors for PHA synthesis (p. 509, column 1, top) and teaches genetically modifying Rhodococcus opacus PD630 for recombinant biosynthesis of PHAs (p. 508, abstract).  
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Kosa, Koskinen, Rhodococcus opacus PD630 of Kalscheuer. One would have been motivated to and would have had a reasonable expectation of success to do this because Kosa discloses that Rhodococcus opacus PD630 can grow on lignin model compounds, Tomizawa taught a desire to use bacterial strains that can grow on lignin for the production of PHA, and Kalscheuer taught a genetically modified Rhodococcus opacus PD630 that produces PHAs. Therefore, the method of claim 60 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
Status of the claims:
Claims 1, 4, 6, 7, 9, 46-55, and 57-60 are pending.
Claims 46-55 are withdrawn from further consideration. 
Claims 1, 4, 6, 7, 9, and 57-60 are rejected.
No claim is in condition for allowance.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656